Citation Nr: 0307063	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-04 613	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to Department of Veterans Affairs  
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	State Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from November 1990 to June 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 1999, this case was 
remanded by the Board to the RO for further action.  The case 
has since been transferred to the Cleveland, Ohio RO.  


FINDINGS OF FACT

The veteran's cervical spine disability to include cervical 
strain and degenerative joint disease was not manifest during 
service, degenerative joint disease was not manifest within 
one year of the separation from service, and neither is 
related to active service.


CONCLUSION OF LAW

Cervical spine disability to include cervical strain and 
degenerative joint disease was not incurred in or aggravated 
by service nor may degenerative joint disease be presumed to 
have so been incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and the veteran's 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
January 1998 rating decision; March 1998 statement of the 
case; July 1999 Board decision, and December 2002 
supplemental statement of the case, of the reasons and bases 
for the denial of the claim.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
Board decision, and supplemental statement of the case, 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  In addition, the veteran was sent a letter in 
April 2002 which addressed VCAA and VCAA was addressed in the 
supplemental statement of the case.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, the veteran's service medical records have been lost.  
The Board remanded this case in an attempt to locate service 
medical records, however, all attempts to locate these 
records by the RO have been unfruitful.  In a case where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, the Board notes that the veteran's post-
service medical records to include private, VA, and Social 
Security Administration records have been obtained.  In 
addition, the veteran has been afforded examination by VA.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran is a wartime 
veteran, the record does not show nor does the veteran assert 
that a cervical spine disorder was incurred during combat.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

As noted, the service medical records are unavailable for 
review.  In his application for benefits, the veteran 
indicated that a neck condition was incurred during service, 
but he also indicated that the date the disability began was 
unknown.  

The post-service medical records include private, VA, and 
Social Security Administration records.  These records 
document that the veteran was involved in a severe motor 
vehicle accident in 1996.  The records do not reflect that 
his cervical spine was specifically injured in that accident.  
Likewise, they do not document any complaints, findings, 
treatment, or diagnosis of cervical spine disability prior to 
2000.  

In September 2000, the veteran was provided by VA a physical 
examination.  At that time, the veteran told the examiner 
that he had dislocated a disc in his cervical spine in 1991; 
however, he sated that he could not recall how the injury 
occurred.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The notation is no more than a recording of history 
as provided by the veteran and does not constitute competent 
evidence.  A physical examination was conducted and the 
resulting diagnosis was cervical strain.  X-rays revealed 
degenerative joint disease of the cervical spine.  

In sum, the evidence supporting the veteran's claim is his 
own contention that he injured his cervical spine during 
service and the evidence showing that the veteran currently 
has cervical spine disability.  The evidence against the 
veteran's claim is the lack of any documentation in the 
veteran's post-service medical records that he complained of 
having a cervical spine disorder prior to 2000, was treated 
for a cervical spine disorder prior to 2000, or was diagnosed 
as having a cervical spine disorder prior to 2000.  In 
evaluating the veteran's personal statements, the Board again 
notes that lay statements regarding matters which require 
medical expertise are not competent.  Espiritu.  That is, 
while the veteran is competent to state that he sustained a 
neck injury, he is not competent to diagnose the nature of 
the disability that resulted from the injury or that current 
disability is due to that injury.  The veteran indicated in 
his VA application for benefits that the date of the injury 
was unknown, but to the VA examiner, he remembered that the 
year of the injury was 1991.  Also, he told the VA examiner 
that he did not recall the injury itself.  The Board finds 
that the lack of any specificity regarding how the alleged 
injury occurred and the inconsistencies in his memory of when 
it occurred cast doubt on the veracity of the veteran's 
statements.  As indicated previously, there is simply no 
record of complaints, findings, treatment, or diagnosis of 
cervical spine disability prior to 2000, when the examination 
was conducted.  However, prior to that date, the veteran had 
received extensive medical treatment for other medical 
problems.  That being noted, it appears unlikely that if he 
had residual cervical spine disability which had been present 
since 1991, that he would not mention it prior to the time 
that he was requesting monetary benefits for the alleged 
residuals of that injury.  Overall, the Board finds that the 
evidence in support of the veteran's claim lacks credibility 
while the evidence against his claim is documented in the 
record and is competent.  

The Board is aware that an October 2000 X-ray report 
identified a compression of C6 which could have been due to 
trauma or a developmental finding.  However, neither 
impression relates the finding to service.  Regardless, the 
Board has rejected the veteran's assertion of in-service 
trauma as not credible.

Based on the evidence of record, the Board finds that the 
veteran's current cervical spine disability to include 
cervical strain and degenerative joint disease was not 
manifest during service.  Degenerative joint disease was not 
manifest within one year of the separation from service.  
Neither cervical strain nor degenerative joint disease is 
related to active service.  Accordingly, cervical spine 
disability to include cervical strain and degenerative joint 
disease was not incurred in or aggravated by service nor may 
degenerative joint disease be presumed to have so been 
incurred.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).




ORDER

Service connection for cervical spine disability to include 
cervical strain and degenerative joint disease is denied.  


REMAND

In Brown v. Derwinski, 2 Vet. App. 444 (1992), it was 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations.  An 
objective and a subjective standard are provided.  
Talley v. Derwinski, 2 Vet. App. 282 (1992); 38 U.S.C.A. § 
1502(a)(1), (2); 38 C.F.R. §§ 3.321(b)(2), 4.17.  The two 
ways that permanent and total disability can be shown under 
the law are as follows: (1) the veteran must be unemployable 
as a result of a lifetime disability (i.e., the "subjective" 
standard, which is based on disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated) or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (i.e., the "objective" standard, which is 
based on the percentage ratings assigned for each disability 
from the Schedule for Rating Disabilities, 38 C.F.R., Part 4; 
the minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17. 38 U.S.C.A. § 1502(a)(1), (2); 
38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 
4.17, 4.18, 4.19; Brown v. Derwinski, 2 Vet. App. at 446.

In the January 1998 rating decision, it was determined that 
the veteran had various disabilities and these disabilities 
were assigned ratings.  Thereafter, examinations were ordered 
by VA in order to assess the veteran's status with regard to 
disabilities.  These examinations showed the current level of 
the veteran's ascertained disabilities.  A review of these 
examinations indicates that the veteran has additional 
disabilities which have not been rated or, it appears, 
considered by the RO as the supplemental statement of the 
case did not address the matter in full.  In adjudicating a 
claim for nonservice-connected pension, the RO is required to 
identify the veteran's disabilities and rate them under the 
Schedule for Rating Disabilities.  The RO then combines the 
ratings in accordance with 38 C.F.R. § 4.25.  A review of the 
December 2002 supplemental statement of the case reveals that 
the RO did not identify the veteran's disabilities and rate 
them in accordance with the Schedule for Rating Disabilities.  
These additional disabilities include lumbar spine 
disability, a depressive disorder, a headache disorder, 
cervical spine disability, and atherosclerotic vascular 
disease.  

In light of the foregoing, the Board is remanding the issue 
of entitlement to nonservice-connected pension benefits to 
the RO for the RO to evaluate all of his disabilities and to 
determine if the veteran is permanently and totally disabled.  

The record also reflects that the veteran has had recent 
employment.  He worked for CopyCo, as a substitute teacher 
and for Monumental Insurance Company.  His earnings are not 
known.

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO, for purposes of pension, 
should compile a list of all the 
veteran's disabilities and rate them 
under the Schedule for Rating 
Disabilities.  The RO should then combine 
the ratings in accordance with 38 C.F.R. 
§ 4.25.

2.  The RO should review all the evidence 
and consider whether the veteran is 
totally disabled for pension under 38 
U.S.C.A. § 1502(a); 38 C.F.R. § 4.15 
using the "average person" standard.  If 
the determination is unfavorable to the 
veteran, the exact basis of the 
unfavorable determination should be 
stated.  The RO should then consider 
whether the veteran is unemployable as a 
result of lifetime disability under the 
provisions of 38 C.F.R. §§ 4.16 and 4.17.  
If the veteran does not meet the 
percentage requirements of 38 C.F.R. §§ 
4.16 and 4.17, then the RO should 
consider whether the veteran is 
unemployable under 38 C.F.R. § 3.321 (b) 
by reason of his disabilities, age, 
occupational background, and related 
factors.  If upon completion of this 
action the claim remains denied, the case 
should be returned after compliance with 
requisite appellate procedures.

3.  The RO should contact the veteran's 
employers (CopyCo, a middle school in 
Miami, and Monumental Insurance company) 
and determine his earnings.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


